Citation Nr: 1813160	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  13-01 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for osteoarthritis of the right acromioclavicular joint.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1978 to September 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which continued the previously awarded 10 percent rating for osteoarthritis of the right acromioclavicular joint.

In a December 2012 rating decision, the rating was increased to 20 percent, effective February 23, 2009.  The Veteran's claim for a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board remanded the appeal in July 2016 for further development which was completed.

The Veteran previously scheduled for hearings in May 2017, July 2017, September 2017, and most recently in February 2018.  The Veteran did not report to the hearing and no good cause has been shown for his failure to appear.  His hearing request is deemed withdrawn pursuant to 38 C.F.R. § 20.704 (d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that his service-connected osteoarthritis of the right acromioclavicular joint has worsened since his last VA examination in October 2010.  In written statements submitted in March 2011 and February 2014, he asserted that his right shoulder is in constant pain, that he can barely move it, and that he is unable to do almost anything, including work.  A current VA examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Any outstanding VA treatment records should also be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Request the Veteran to identify the names, addresses, and approximate dates of treatment for non-VA health care providers who have treated him for his shoulder disorder.  Then, attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

3.  Schedule the Veteran for a VA examination to determine the current nature and severity of his osteoarthritis of the right acromioclavicular joint.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

a) The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested for pain (1) on active motion, (2) on passive motion, (3) in weight-bearing, (4) in nonweight-bearing, and (5) with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b) Considering the Veteran's reported history, please also provide an opinion describing functional impairment of the Veteran's right shoulder due to flare-ups and with repeated use over time- accounting for pain, incoordination, weakened movement, and excess fatigability on use, and, to the extent possible, report such impairment in terms of additional degrees of limitation of motion.  

If unable to provide such an opinion without resorting to speculation, please provide a rationale for this conclusion, with specific consideration of the instructions in the VA Clinician's Guide to estimate, "per [the] veteran," what extent, if any, flare-ups affect functional impairment.  The examiner must include a discussion of any specific facts that cannot be determined if unable to opine without speculation.

c) The examiner should also fully describe the impact of his right shoulder disability on his daily and occupational functioning.

A complete rationale shall be given for all opinions and conclusions expressed.

4.  Then, after taking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before returning the case to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




